Title: To Benjamin Franklin from Jonathan Shipley, [before 28 October 1784]
From: Shipley, Jonathan
To: Franklin, Benjamin


				
					
						Dear Sir
						
							[before October 28, 1784]		
							
						
					
					I was forcd by business & interruption & a desire not to lose the opportunity of answering your Letter by the return of your Grandson, whom I fear I am destind not to see, to omit telling You what You wishd to hear of my dear Daughter Lady Jones:

Before She left England She livd in the very best Society upon the very best footing. The most considerable Women in England courted her Intimacy. But her esteem for Sir William made her quit so enviable a Situation & leave her Parents & a Family where She was the Favourite, to live with him at Bengal. There, tho as well receivd as possible, She cannot help complaining that She finds a most mortifying difference between the Society She left, especially that of the Women, & that which She now lives in. Sir William is the happiest of Men. He meets with so many People to converse with in his belovd Oriental Languages, of which, in all the Specimens I have read, I never yet found one whole Page of good Common Sense; but as he searches much deeper I hope He will be more fortunate. He has instituted a Society for promoting the Study of Oriental Antiquity & pursues that strong thirst of Knowledge which, however it is directed commonly meets with something useful in its way. As a Judge he has already had opportunities of showing great Integrity & great professional knowledge. Dunning told the King that He was not only fit for the employment He was sent upon; but the only Man that was fit. Yet there is great reason to apprehend that He is to be recalld as a punishment for being the Author of the Dialogue on Government. My dear Daughter assures me her Health is in general good; hitherto her chief Complaint of the Climate is the Coldness of it; but She still speaks with a sort of terror of the hot Season that was approaching. I hear from

many quarters that She is greatly & universally likd; but the many earnest longings her Letters are full of after her Home her Friends & her Country make me suspect She is not happy. To relieve you from the disagreable impression that may arise from any thing I have said I will send You a very ill-scrawl’d Copy of a Passage in one of her Letters that describes a Strange Animal, hitherto a non-descript, which when You return to America You will probably find there. What a happiness it would have been if Providence had created a Species of Clevelands to govern the rest of the World. My pleasures & Comforts are very sensibly lessend by seeing our publick Affairs every day growing worse. I begin to fear that even I may live to see the final irrecoverable Ruin of my Country. In all situations I am ever, my dear Friend, Most faithfully & affectionately Yours
					
						J St Asaph
					
				
				
					You will soon hear from Georgiana who continues with the rest of the Family a most lively remembrance of their dear friend & a most sincere regret for the loss of his Society.
				
			